 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY BROOKS,                                   No. 2:18-cv-374-WBS-EFB P
12                        Plaintiff,
13            v.                                       ORDER
14    S. LEE, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to provide new instructions for service of

19   process upon defendant Lee, as directed by this court’s July 17, 2019 order.

20          Plaintiff’s request (ECF No. 27) is granted and plaintiff has 30 days from the date this

21   order is served to return the completed USM-285 form with new instructions for service on

22   defendant Lee.

23          So ordered.

24   Dated: July 24, 2019.

25

26

27

28
